Exhibit 10.2

SIXTH AMENDMENT TO CREDIT AGREEMENT

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of the
30 day of March, 2012, and is by and among ARI COMPONENT VENTURE LLC, a Delaware
limited liability company (in its capacity as Co-Administrative Agent for all
Lenders, “ARI Co-Administrative Agent”), AMSTED RAIL COMPANY, INC., a Delaware
corporation and successor to ASF-Keystone, Inc. (in its capacity as
Co-Administrative Agent for all Lenders, “Amsted Co-Administrative Agent” and,
together with ARI Co-Administrative Agent, collectively, the “Administrative
Agent”), the undersigned Lenders and AXIS OPERATING COMPANY LLC, a Delaware
limited liability company (“Borrower”).

W I T N E S S E T H:

WHEREAS, immediately prior to giving effect to the transactions referenced in
the next recital, Bank of America, N.A., a national banking association,
successor by merger to LaSalle Bank National Association (in its capacity as
Administrative Agent for the Prior Lenders, “Prior Administrative Agent”), the
Prior Lenders referred to below and Borrower were parties to that certain Credit
Agreement, dated as of December 28, 2007 (as amended, modified or supplemented
from time to time, the “Credit Agreement”; unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement);

WHEREAS, on August 5, 2009, (i) Bank of America, N.A., The CIT Group/Equipment
Financing, Inc. and First Bank (collectively, the “Prior Lenders”) assigned 100%
of the Loans and their rights under the Loan Documents to the Lenders, (ii) the
Prior Administrative Agent resigned as Administrative Agent under the Credit
Agreement and the ARI Co-Administrative Agent and the Amsted Co-Administrative
Agent were appointed, collectively, as Administrative Agent for the Lenders
under the Credit Agreement and (iii) the Administrative Agent, the Lenders and
the Borrower entered into the Fourth Amendment to Credit Agreement; and

WHEREAS, Borrower has requested that Administrative Agent and Lenders further
amend the Credit Agreement in certain respects as provided herein;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 4 below and subject to the
conditions to effectiveness set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is amended by amending and restating the
following defined term:

“Term Loan Maturity Date means the earlier of (a) June 30, 2019 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.”

(b) Section 1.1 of the Credit Agreement is amended by deleting the definition of
“Borrowing Base” in its entirety and inserting the following in lieu thereof:

“Borrowing Base means an amount equal to the total of (a) 100% of the unpaid
amount (net of such reserves and allowances, in each case following the
Construction Period, as the Administrative Agent deems necessary in its
reasonable discretion) of all Eligible Accounts plus (b) 65% of the value of all
Eligible Inventory valued at the lower of cost or market (net of such reserves
and allowances, in each case following the Construction Period, as the
Administrative Agent deems necessary in its reasonable discretion). Absent
(i) circumstances that the Administrative Agent deems exigent in its sole
discretion or (ii) circumstances relating directly to Accounts and/or Inventory,
the Administrative Agent shall give the Borrower not less than 3 Business Days’
prior notice before instituting any such new reserve.”



--------------------------------------------------------------------------------

(c) Section 1.1 of the Credit Agreement is amended by amending and restating the
following defined term:

“Business Day means any day on which federally chartered banks are open for
commercial banking business in Chicago, Illinois and, in the case of a Business
Day which relates to a LIBOR Loan, on which dealings are carried on in the
London interbank eurodollar market.”

(d) Section 1.1 of the Credit Agreement is amended by deleting paragraph “(n)”
of the definition of “Eligible Account” in its entirety and inserting the
following in lieu thereof:

“(n) Intentionally Omitted;”

(e) Section 1.1 of the Credit Agreement is amended by deleting paragraph “(h)”
of the definition of “Eligible Inventory” in its entirety and inserting the
following in lieu thereof:

“(h) Intentionally Omitted;”

(f) Section 6.4.2 of the Credit Agreement is hereby amended by deleting the same
in its entirety and inserting the following in lieu thereof:

“6.4.2. Term Loans. The Term Loan shall be paid in twenty-eight (28) equal
installments, based on the outstanding principal amount of the Term Loan on
December 31, 2011, commencing on September 30, 2012 and continuing on the last
day of each Fiscal Quarter thereafter. Unless sooner paid in full, the
outstanding principal balance of the Term Loan shall be paid in full on the Term
Loan Maturity Date.”

2. Conditions to Effectiveness. This Amendment shall be effective upon
consummation of each of the following conditions:

(a) Administrative Agent shall have received a fully-executed copy of this
Amendment, together with the Consent and Reaffirmation of the Guarantor attached
hereto and such other documents, agreements and instruments as Administrative
Agent may require, each in form and substance reasonably acceptable to
Administrative Agent;

(b) Administrative Agent shall have received a fully-executed copy of the
resolutions of the Executive Committee of the Guarantor and the Board of
Directors of the Borrower in the form attached hereto as Exhibit A;

(c) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Administrative Agent and its legal
counsel; and

(d) No Event of Default or Unmatured Event of Default shall have occurred and be
continuing or shall be caused by the transactions contemplated by this
Amendment.

3. Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent and Lenders that:

(a) The execution, delivery and performance by Borrower of this Amendment and
each of the other agreements, instruments and documents contemplated hereby are
within its limited liability company power, have been duly authorized by all
necessary limited liability company action, have received all necessary
governmental approvals (if any shall be required), and do not and will not
contravene or conflict with any provision of law applicable to any Transaction
Party, the certificate of formation and limited liability company agreement of
any Transaction Party, any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon any
Transaction Party or any of their property;

 

2



--------------------------------------------------------------------------------

(b) Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment and the documents and agreements contemplated thereby, are the
legal, valid and binding obligation of the Transactions Parties which are
parties thereto, enforceable against such Transaction Party, in accordance with
its terms;

(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date), shall be
deemed fully incorporated herein by this reference, and shall have the same
force and effect as if such had been made on and as of the date hereof.

(d) The Transaction Parties have performed all of their respective obligations
under the Credit Agreement and the other Loan Documents to be performed by them
on or before the date hereof and as of the date hereof, the Transaction Parties
are in compliance with all applicable terms and provisions of the Credit
Agreement and each of the other Loan Documents to be observed and performed by
it and no Event of Default or Unmatured Event of Default has occurred and is
continuing.

4. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable (other than with respect to a
material provision or term of this Amendment) shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5. References. Administrative Agent, Lenders and Borrower hereby agree that all
references to the Credit Agreement which are contained in any of the other Loan
Documents shall refer to the Credit Agreement as amended by this Amendment.

6. Counterparts. This Amendment may be executed in any number of counterparts,
in original, facsimile or other authenticated electronic transmission, and by
the different parties on separate counterparts, and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

7. Continued Effectiveness. Except as specifically set forth herein, the Credit
Agreement and each of the other Loan Documents shall continue in full force and
effect according to its terms.

8. Costs and Expenses. Borrower hereby agrees that all expenses incurred by
Administrative Agent and Lenders in connection with the preparation, negotiation
and closing of this Amendment and the transactions contemplated hereby,
including without limitation reasonable attorneys’ fees and expenses, shall be
part of the Obligations.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

10. Binding Agreement. This Amendment shall be binding upon Borrower,
Administrative Agent and Lenders and their respective successors and assigns.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.

 

AXIS OPERATING COMPANY, LLC, as Borrower By  

/s/ James Cowan

Its   Director ARI COMPONENT VENTURE LLC, as
co-Administrative Agent, as co-Issuing Lender and
as a Lender By  

/s/ James Cowan

Its   President AMSTED RAIL COMPANY, INC., as
co-Administrative Agent, as co-Issuing Lender and
as a Lender By  

/s/ Glenn Chamberlin

Its   VP - Treasurer

 

Signature Page to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

The undersigned hereby (a) acknowledges receipt of a copy of the foregoing Sixth
Amendment to Credit Agreement (the “Amendment”); (b) consents to Borrower’s
execution and delivery of the Amendment; (c) agrees to be bound by the
Amendment; (d) affirms that nothing contained in the Amendment shall modify in
any respect whatsoever any Loan Document to which it is a party; and
(e) reaffirms that such Loan Documents shall continue to remain in full force
and effect. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, the undersigned understands that
Administrative Agent and Lenders have no obligation to inform the undersigned of
such matters in the future or to seek the undersigned’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

 

AXIS, LLC By:  

/s/ Michael Obertop

Title:   Secretary

 

Consent and Reaffirmation to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

AXIS OPERATING COMPANY LLC

Unanimous Written Consent

of the Board of Directors

March 30, 2012

The undersigned, constituting the Board of Directors (the “Board of Directors”)
of AXIS Operating Company LLC, a Delaware limited liability company (the
“Company”), hereby adopt the following resolutions in accordance with the
applicable provisions of the Delaware Limited Liability Company Act, Del. Code,
tit. 6, § 18-101 et seq., as amended from time to time, and Section 14(a) of the
Company’s Limited Liability Company Agreement:

WHEREAS, the Company is party to that certain Credit Agreement, dated as of
December 28, 2007 (as amended, the “Credit Agreement”), pursuant to which the
Lenders thereunder made financing available to the Company in an initial
aggregate amount of up to $70,000,000;

WHEREAS, the Administrative Agent, the Lenders under the Credit Agreement and
the Company desire to enter in that certain Sixth Amendment to Credit Agreement
(the “Sixth Amendment”), pursuant to which, among other things, the dates on
which the principal of and interest on the Loans shall become payable will be
extended;

WHEREAS, the Board of Directors has determined that it is in the best interests
of the Company to enter into the Sixth Amendment;

WHEREAS, the Company desires to enter into the Sixth Amendment and any other
ancillary documents, if any, relating thereto (collectively with the Sixth
Amendment, the “Sixth Amendment Loan Documents”).

NOW, THEREFORE, BE IT:

RESOLVED, that the Company enter into the Sixth Amendment Loan Documents and
consummate the transactions contemplated thereby; and be it further

RESOLVED, that the form, terms and provisions of, and the incurrence of loans,
the granting of security interests in the real property and tangible and
intangible personal property of the Company and the other transactions
contemplated by, the Sixth Amendment Loan Documents, and the Company’s
performance of its obligations thereunder, are hereby, in all respects,
authorized and approved; and be it further

RESOLVED, that any officer of the Company be, and each of them hereby is,
authorized and empowered in the name and on behalf of the Company, to:
(i) execute and deliver the Sixth Amendment Loan Documents in the name and on
behalf of the Company, with such changes therein and modifications thereto as
the officer executing the same may in his sole discretion approve, which
approval shall be conclusively evidenced by his execution thereof; and
(ii) pledge, mortgage or otherwise encumber, as security for the Company’s
obligations under the Sixth Amendment Loan Documents, such real and tangible and
intangible property and assets of the Company as such officer shall deem
necessary or appropriate in connection with the Sixth Amendment Loan Documents;
and be it further

RESOLVED, that each of the officers of the Company be, and hereby is, authorized
and directed in the name and on behalf of the Company to take all such further
actions and do all such other things including, without limitation, paying all
such fees and expenses, and arranging for, entering into, executing, and
delivering all such further agreements, instruments, documents and certificates
relating to any of the Sixth Amendment Loan Documents or the transactions
contemplated thereunder, in the name and on behalf of the Company, which shall
in his sole judgment be necessary, proper, or advisable in order to perform the
Company’s obligations under or in connection with any of the Sixth Amendment
Loan Documents and the transactions contemplated therein, and to carry out fully
the intent and to effectuate the purposes of this and the foregoing resolutions;
and that any and all such further actions heretofore taken or things heretofore
done by any of the officers be, and they hereby are, ratified and approved; and
be it further



--------------------------------------------------------------------------------

RESOLVED, that officers of the Company be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Company, to borrow
funds pursuant to the Credit Agreement, as amended, at such times and in such
amounts as such officers shall determine to be necessary, appropriate,
convenient, proper or advisable, for such purposes as are contemplated by the
Credit Agreement, as amended; and be it further

RESOLVED, that the officers be, and each of them hereby is, authorized and
empowered, in the name and behalf of the Company, to perform and take such
further actions as any of them may determine to be necessary or appropriate to
(i) comply with any of the terms and conditions of the Sixth Amendment Loan
Documents and any amendment, modification or supplement thereto, (ii) amend,
supplement or otherwise modify the terms of the Sixth Amendment Loan Documents
on any terms and subject to any conditions deemed in his judgment to be
necessary, proper or advisable, (iii) comply with any demand or request of the
agents or any lender in connection with the Sixth Amendment Loan Documents, or
(iv) carry out the intent of these resolutions; and be it further

RESOLVED, that the actions of any officer or agent of the Company that are
within the authority conferred by the foregoing resolutions, including any
action taken prior to the adoption of these resolutions be, and such actions
hereby are, ratified, approved and confirmed in their entirety.

This Consent may be executed in counterparts.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Consent as of the
date first written above.

 

By:  

/s/ James Cowan

  James A. Cowan By:  

/s/ John Wories Jr.

  John Wories, Jr.   being all of the Directors of AXIS Operating Company LLC



--------------------------------------------------------------------------------

AXIS, LLC

Unanimous Written Consent

of the Executive Committee

March 30, 2012

The undersigned, constituting both of the Representatives of the Executive
Committee (the “Representatives”) of Axis, LLC, a Delaware limited liability
company (the “Company”), hereby adopt the following resolutions in accordance
with the applicable provisions of the Delaware Limited Liability Company Act,
Del. Code, tit. 6, § 18-101 et seq., as amended from time to time, and
Section 4.4(a) of the Company’s Limited Liability Company Agreement:

WHEREAS, Axis Operating Company, LLC, a Delaware limited liability company (the
“Borrower”) is party to that certain Credit Agreement, dated as of December 28,
2007 (as amended, the “Credit Agreement”), pursuant to which the Lenders
thereunder made financing available to the Borrower in an initial aggregate
amount of up to $70,000,000;

WHEREAS, the Company is the sole member of the Borrower and has guaranteed the
Borrower’s obligations under the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement) pursuant to that certain Guaranty
Agreement, dated as of December 28, 2007 (the “Guaranty”), and the Company’s
obligations under the Guaranty are secured by a pledge of the Borrower’s
membership interests and a security interest in substantially all of the assets
of the Company;

WHEREAS, the Administrative Agent, the Lenders under the Credit Agreement and
the Borrower desire to enter in that certain Sixth Amendment to Credit Agreement
(together with any related ancillary documents, if any, the “Sixth Amendment”),
pursuant to which, among other things, the dates on which the principal of and
interest on the Loans shall become due will be extended;

WHEREAS, as a condition to the effectiveness of the Sixth Amendment the Lenders
have required that the Company execute a Consent and Reaffirmation of the
Guaranty (the “Consent and Reaffirmation”);

NOW, THEREFORE, BE IT

RESOLVED, that in order to induce certain of its members to enter into the Sixth
Amendment, and, in view of the relationship between the Company and the Borrower
and the other benefits to be derived by the Borrower from the Sixth Amendment,
it is deemed to be in the direct interest and to the direct advantage of the
Company that it execute the Consent and Reaffirmation;

FURTHER RESOLVED, that the Company be, and hereby is authorized to enter into
the Consent and Reaffirmation in form and subject to such terms, conditions and
provisions as any Authorized Officer (as hereinafter defined) may deem
necessary, advisable or expedient in his or her sole discretion, the execution
of which shall be conclusive evidence that the same were hereby in all respects
authorized by the Company;

FURTHER RESOLVED, that any Authorized Officer, as defined below, be, and hereby
is authorized, directed and empowered to do and perform all acts and things he
or she deems advisable, necessary, expedient, convenient or proper in order to
consummate fully the Consent and Reaffirmation and these resolutions;

FURTHER RESOLVED, that (a) the authorizations herein set forth shall remain in
full force and effect for the term of the Guaranty and all renewal terms
thereof; and (b) the Secretary (or any Assistant Secretary) of the Company is
hereby authorized and directed to certify and furnish to the Lenders a copy of
these resolutions; and

FURTHER RESOLVED, that each officer of the Company (each, an “Authorized
Officer”), acting alone or together with one or more other officers, be, and
they hereby are, authorized and empowered to (a) execute and deliver the Consent
and Reaffirmation and to do all such acts, as such Authorized Officer may deem
advisable, necessary, expedient, convenient or proper in order to carry out the
purposes of the foregoing resolutions; (b) amend, modify, alter, extend, renew
or otherwise change any of the provisions, terms, conditions, covenants, or
representations contained in the Consent and Reaffirmation; and (c) pledge,
mortgage or otherwise encumber, as security for the Company’s Guaranty, such
real and tangible and intangible property and assets of the Company as such
officer shall deem necessary or appropriate in connection with the Loan
Documents.



--------------------------------------------------------------------------------

The execution of this instrument by the undersigned shall have the same force
and effect as the vote of the Representatives in favor of the adoption of the
aforesaid resolutions at a Special Meeting of the Representatives duly called
and held this date.

This Consent may be executed in counterparts.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Consent as of the
date first written above.

 

By:  

/s/ James Cowan

  James A. Cowan By:  

/s/ John Wories Jr.

  John Wories, Jr.   being both Representatives of Axis, LLC